Judgment in favor of plaintiffs against defendant Doris Reynolds unanimously reversed on the law and facts, and a new trial granted as to defendant Doris Reynolds, and otherwise judgment and order affirmed, without costs of these appeals to any party. Memorandum: The judgment in favor of plaintiffs against defendant Doris Reynolds is against the weight of the credible evidence. (Appeal from judgment of Onondaga Trial Term in favor of plaintiffs in an automobile negligence action; also appeal by defendant Kenneth Reynolds from order denying his motion to vacate service of summons and complaint.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.